—Judgment, Supreme Court, Bronx County (Peggy Bernheim, J.), rendered June 8, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 3 years to life, unanimously affirmed.
The record establishes a valid waiver of defendant’s right to appeal (see, People v Moissett, 76 NY2d 909). This waiver forecloses defendant’s present claim that imposition of the mandatory minimum sentence violated the constitutional prohibition against cruel and unusual punishment (People v Brathwaite, 263 AD2d 89, 92-93; People v La Mountain, 249 AD2d 584, 587, lv denied 92 NY2d 855; see also, People v Lococo, 92 NY2d 825). In any event, such a claim requires preservation (see, People v Ingram, 67 NY2d 897, 899), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find that the sentence was not unconstitutional as applied to defendant (see, People v Thompson, 83 NY2d 477). Concur — Sullivan, P. J., Mazzarelli, Ellerin, Lerner and Buckley, JJ.